Citation Nr: 1120253	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for post-operative residuals of brain infection, status-post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952. The appellant is the daughter and guardian of the Veteran; the Veteran has been determined to be incompetent for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision that, in pertinent part, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for post-operative residuals of brain infection, status-post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.  The Veteran timely appealed.

In an April 1982 decision promulgated by the Board, the Veteran's claim for compensation benefits, under 38 U.S.C.A. § 1151, for post-operative residuals of brain infection, status-post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis; ventriculitis; functional blindness; and brain damage, was denied.  Due to a change in the regulatory criteria between the time of the prior denial of § 1151 benefits and those in effect at the time of the current claim, a de novo review of the claim is required.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

A claim has also been filed on the Veteran's behalf under the Federal Tort Claims Act (FTCA), based upon the same events which led to the 38 U.S.C.A. § 1151 claim.  A Memorandum for File, dated in August 1984, shows a monetary settlement of the FTCA claim in the amount of $1,500 (Vol. 1).  Accordingly, any benefits payable to the Veteran pursuant to the provisions of 38 U.S.C.A. § 1151 are subject to the offset provisions described in 38 C.F.R. § 3.362 (2010). 

The issues of entitlement to non-service-connected pension, and aid and attendance have been raised by the record (March 2006 and March 2007 correspondence, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran's representative when further action is required.


REMAND

Records
 
VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

On numerous occasions, the Veteran's guardian has requested a copy of his records in the claims file in order to prepare for a hearing on appeal in this matter.  The Veteran indicated that his wife, who had been pursuing the claim on his behalf, died in June 2009.  After his wife's death, the Veteran relocated to his daughter's residence.  It appears that any of the Veteran's records that pertained to his claim on appeal either were lost or misplaced during the move.   

Under these circumstances, it is necessary for the RO or AMC to address the appellant's request for records and either send the requested records to the guardian or give reasons for the failure to do so.  
Hearing

On his VA Form 9 submitted in May 2008, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to the claim on appeal.  The RO scheduled a Travel Board hearing for October 29, 2010.  

In October 2010, the Veteran requested that the hearing be rescheduled because of a medical condition and necessary surgical appointment.

In November 2010, the RO notified the Veteran that the hearing was rescheduled for December 2010.  In November 2010, the Veteran responded that the records requested several months earlier had not yet been received; and again requested postponement of the hearing.

A review of the record indicates the Veteran has not been afforded a hearing, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Respond to the guardian's request for copies of the Veteran's records and either forward the requested records to the guardian or give her notice of the reasons for any refusal to do so.   

2.  Thereafter, the Veteran and his guardian should be scheduled for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the appellant and representative.  After a hearing is conducted, or if the hearing request is withdrawn or there is a failure to report for the scheduled hearing without good cause, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


